FLETCHER, Judge
(dissenting):
This is a case where all parties believed trial was by general court-martial, but in fact a special court-martial had been convened. They, thus, ended up at an appellate court, questioning jurisdictional limits. The necessary labyrinth followed in bringing any legal matter properly to trial is procedural detail. Such is an aspect of American jurisprudence, which by its very nature strives to achieve perfect justice,
even though that goal is unattainable. We are adding a self-destruct mode to a justice system when we allow a procedural rule to be circumvented by inexactitude.
The Manual for Courts-Martial provides the language leading to the conflict: Paragraph 36b provides, “A court-martial is created by a convening order issued by the convening authority.” In this case a special court-martial came into being as a result of Court-Martial Convening Order Number 47, dated July 23, 1980. Paragraph 33/(1) states, “Charges are ordinarily referred to a court-martial for trial by means of the indorsement on the charge sheet.” In this matter the indorsement on the charge sheet “[rjeferred [the matter] for trial to the GENERAL court-martial appointed by Court-Martial Convening Order Number 47 dated, 23 July 1980.” Next in the imbroglio comes Convening Order Number 14, which details a new judge to “the general court-martial convened by Court-Martial Convening Order Number 47, this headquarters, dated 23 July 1980.”
If we presume that a special court-martial is white and a general court-martial is black, Convening Order Number 14, without specific language amending Convening Order Number 47, made the latter order gray as to the original intent of the convening authority when he promulgated Convening Order Number 47. Into this griseous area step my Brothers purporting to resolve this particular matter. They note that, after all, everyone, including the defendant, thought trial was by a general court-martial; appellant even made a pretrial agreement wherein the punishment exceeded that which could have been awarded for a special court-martial. These considerations are inapplicable under the facts before us. Here the original order created a special court-martial, and Convening Order Number 14 did not specifically amend the court-martial previously created. The procedural purpose of a written convening order is to avoid the very problem apparent in this case.* Nevertheless, stare decisis starts with the first case. The ma*423jority’s resolution of this case condones sloppy procedural practice which may in the future be detrimental to the command.
In the instant case, in overturning the findings, I would reverse, as a matter of law, the assumption by the Court of Military Review (in spite of the explicit convening order) that a General Court-Martial was convened. Furthermore, I would reverse the sentence decision and reduce the sentence to 6 months’ confinement at hard labor and a bad-conduct discharge, 6 months’ partial forfeitures, and reduction to E-l, all within the maximum limits of the jurisdictional limits of the special court-martial that heard this case.

 As this Court has frequently pointed out, simple attention to orderly administrative duties would eliminate the very confusion this case *423presents. See, e.g., United States v. Ware, 5 M.J. 24 (C.M.A.1978).